In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-1762

R ONALD R OMANELLI,
                                              Plaintiff-Appellant,
                               v.

D ALIA S ULIENE AND C HRISTOPHER K UHL,

                                           Defendants-Appellees.


           Appeal from the United States District Court
               for the Western District of Wisconsin.
        No. 07-cv-19—Stephen L. Crocker, Magistrate Judge.



      A RGUED M AY 26, 2010—D ECIDED A UGUST 11, 2010




 Before R IPPLE, K ANNE, and S YKES, Circuit Judges.
  K ANNE , Circuit Judge. This appeal arises out of a
42 U.S.C. § 1983 lawsuit in which prisoner Ronald
Romanelli claimed that Dalia Suliene, a jail physician,
and Christopher Kuhl, a jail sergeant, violated his right
to receive acceptable medical care during his pretrial
detention at Columbia County Jail. Romanelli alleged
that during his incarceration, Dr. Suliene and Sergeant
Kuhl were deliberately indifferent to what Romanelli con-
2                                              No. 08-1762

sidered serious medical needs, particularly with respect
to his needs for Crohn’s disease treatment and replace-
ment eyeglasses. At the conclusion of trial, the jury re-
turned a special verdict finding that neither of the
alleged health concerns constituted a serious medical
condition. Romanelli raises two issues on appeal: that the
district court erred in denying his three pre-trial motions
for court-appointed counsel, and that the district court
erred in admitting evidence of his prior felony convic-
tions for impeachment purposes. We affirm.


                     I. B ACKGROUND
  Then-Chief District Judge Barbara Crabb, who initially
presided in this case, granted Romanelli leave on
March 13, 2007, to proceed on his civil rights claims
under § 1983 against Dr. Suliene, Sergeant Kuhl, and
several other defendants. Before any of the named defen-
dants answered the complaint, Romanelli filed a motion
for court-appointed counsel. Judge Crabb denied his
motion without prejudice on March 20, stating that it
was premature to make such a determination, and that
under Jackson v. County of McLean, 953 F.2d 1070, 1072 (7th
Cir. 1992), Romanelli failed to demonstrate that he had
made reasonable efforts to secure counsel on his own,
or conversely, that he was prevented from doing so.
(Appellant App. at 22-24.)
  Less than three months later, Romanelli filed a second
motion for court-appointed counsel. Romanelli con-
tended that due to his indigence and incarceration he
No. 08-1762                                               3

would be unable to adequately represent himself. The
district court denied his motion on June 15, with
Judge Crabb concluding that Romanelli was sufficiently
capable of such representation under the law. The court
reasoned that the allegations made by Romanelli in his
complaint were both “comprehensible and literate,” and
that the case was fairly straightforward. (Id. at 26.) The
court added that under Luttrell v. Nickel, 129 F.3d 933,
936 (7th Cir. 1997), civil litigants are not, as a matter of
right, entitled to court-appointed counsel in federal court,
and that pursuant to Farmer v. Haas, 990 F.2d 319, 322
(7th Cir. 1993), only under “exceptional circumstances”
will a court appoint counsel for indigent litigants. (Ap-
pellant App. at 26.) Judge Crabb observed that if a
plaintiff like Romanelli received appointed counsel
merely because of his indigence and incarceration, an
“overwhelming number of pro se prisoner litigants
would become entitled to counsel.” (Id. at 27.)
  The defendants moved for summary judgment in
October 2007. That motion was granted in part and denied
in part on January 10, 2008, the result being that Romanelli
successfully survived Dr. Suliene’s and Sergeant Kuhl’s
motions for summary judgment. His case against them
then proceeded to trial.
  Romanelli filed his third and final motion for appoint-
ment of counsel on February 4, 2008. In support of his
motion, Romanelli pointed out that although he had not
deposed the defendants, they had scheduled his deposi-
tion, and “it would not be equally right for the plaintiff
to proceed to trial with a blind eye.” (Id. at 28.) He also
4                                               No. 08-1762

claimed that his recent diagnosis of depression and
prescription of an anti-depressant gave rise to excep-
tionally changed circumstances. Judge Crabb denied his
motion on February 12. Relying on Pruitt v. Mote, 503
F.3d 647, 654-55 (7th Cir. 2007) (en banc), the court rea-
soned that Romanelli had competently represented
himself in the case thus far, he had successfully
defeated Dr. Suliene’s and Sergeant Kuhl’s motions for
summary judgment, he had been provided detailed
instructions with regard to the applicable governing law
and trial procedures, and the case was not factually or
legally complex. Judge Crabb also observed that “[t]he
whole point of [taking anti-depressants] is to allow the
person taking them to think and act rationally.” (Appellant
App. at 29.) With respect to Romanelli’s other claim, the
court noted that Romanelli had been free throughout
the proceedings to depose the defendants, and that if
cost was the issue, “appointing counsel for the mere
purpose of shifting cost of litigation to the lawyer is
neither required nor appropriate.” (Id. at 30.)
  All parties subsequently consented to the referral of
the case to Magistrate Judge Stephen Crocker, and trial
commenced on March 17, 2008. Before trial, the court read
a series of introductory instructions to the jury, including
instructions regarding witness credibility. The court stated:
    A witness may be discredited by contradictory evi-
    dence, or by evidence that at some other time the
    witness has said or done something, or has failed to
    say or do something, that is inconsistent with the
    witness’s present testimony.
No. 08-1762                                              5

    If you believe any witness has been discredited, it is
    up to you to decide how much of the testimony of
    that witness you believe.
    If a witness is shown to have given false testimony
    knowingly, that is, voluntarily and intentionally,
    about any important matter, you have a right to
    distrust the witness’s testimony about other matters.
    You may reject all the testimony of that witness or
    you may choose to believe some or all of it.
(Id. at 4.)
  Romanelli delivered his opening arguments first. In the
process of introducing himself to the jury, Romanelli
announced that he was a convicted criminal. During the
defendants’ opening statements, however, counsel merely
stated that the jury would be apprised of Romanelli’s
criminal record during the course of the trial.
  Following opening arguments and outside the presence
of the jury, Judge Crocker held a conference with
Romanelli and the defendants. Dr. Suliene and Sergeant
Kuhl moved under Rule 609 of the Federal Rules of Evi-
dence that they be permitted to impeach Romanelli
with his prior felony convictions for bail jumping and
second-degree sexual assault, as well as his misdemeanor
convictions for twenty-two counts of issuing worthless
checks, resisting/obstructing an officer, and failing to
report as a sex offender. The court considered and
denied the defendants’ motion to use Romanelli’s con-
victions for resisting/obstructing an officer or failure to
report as a sex offender, finding that the probative
6                                            No. 08-1762

value was outweighed by the potential for unfair preju-
dice. However, the court allowed the use of Romanelli’s
other convictions.
  Then, during Romanelli’s case-in-chief, in a strategic
decision apparently designed to preempt the defense
from casting his prior convictions in a negative light,
Romanelli focused on and explained at length his
version of the facts underlying the sexual assault con-
viction. He then detailed his version of what happened
during his stay at the Columbia County Jail. He claimed
that he suffered from repetitive, debilitating bouts of
diarrhea, but that Dr. Suliene and Sergeant Kuhl ignored
his requests for medical attention. Romanelli stated
that Dr. Suliene declined to perform any lab tests unless
he paid for them up-front. Romanelli did not present
any witnesses to corroborate his version of the events.
  On cross-examination, the defendants attempted to im-
peach Romanelli by citing numerous inconsistencies in
his testimony, his prior written and oral statements, and
his evidentiary documents. Romanelli acknowledged
the fact that his formal written complaints about his
Crohn’s disease were submitted after he was transferred
to a different facility. (Appellant App. at 6.) Romanelli
also conceded that Dr. Suliene had in fact met with him
on several occasions prior to his transfer in order to
address his alleged discomfort, and that he was
simply unhappy with Dr. Suliene’s diagnosis. (Id.)
  With respect to Romanelli’s prior convictions, defense
counsel merely confirmed with Romanelli that he had
in fact been convicted for issuing worthless checks and
No. 08-1762                                               7

sexual assault. Moreover, Judge Crocker specifically
instructed the jury on how it should consider the evi-
dence of Romanelli’s prior crimes:
   You have heard evidence that Ronald Romanelli
   has been convicted of a crime. You may consider
   this evidence only in deciding whether Ronald
   Romanelli’s testimony is truthful in whole, in part,
   or not at all. You may not consider this evidence
   for any other purpose.
(Appellant Separate App. at 169.)
  During Dr. Suliene’s and Sergeant Kuhl’s presentation
of the case, they provided overwhelming evidence to
contradict Romanelli’s testimony, including but not
limited to the fact that Sergeant Kuhl promptly re-
sponded to Romanelli’s complaints and followed up
with medical staff on Romanelli’s behalf; Dr. Suliene was
familiar with Crohn’s disease and at the conclusion of
each of three examinations she found him to be healthy,
well-hydrated, and actually gaining weight; Romanelli
refused a blood test when jail staff informed him that
his jail account would be debited the charge for the
service; Romanelli continued to use the balance of his
account to purchase junk food and other spicy food
from the jail commissary; and Romanelli never sought
to obtain medication from home or from the jail can-
teen. (Id. at 6-8.) The court later observed that “there
was evidence contradicting every major premise
that Romanelli offered in his testimony and there were
numerous points on which Romanelli was caught in
inconsistencies that reasonably could have been viewed
as self-serving and intentional.” (Id. at 6-7.)
8                                            No. 08-1762

  Throughout the trial, the court and the defendants’
attorneys adopted an informal approach to the pro-
ceedings in order to accommodate Romanelli. For ex-
ample, despite being supplied with detailed instructions
on how to subpoena witnesses, Romanelli chose not
to subpoena any witnesses, or alert the court that
he might wish to present additional witnesses at trial.
Nevertheless, the defendants also permitted Romanelli
to question them and other jail staff freely about the
facts giving rise to his claims. When Romanelli presented
his own oral testimony, the defendants’ attorneys did not
interrupt him with objections, and the court did not
strictly hold Romanelli to the Federal Rules of Evidence.
The court and counsel also took a relaxed approach to
Romanelli’s use of exhibits. Finally, Judge Crocker ex-
plained his rulings in careful detail to Romanelli.
  The jury returned a special verdict finding that
Romanelli’s Crohn’s disease and his need for replace-
ment eyeglasses did not constitute serious medical con-
ditions. Accordingly, the jury did not address the
questions regarding Romanelli’s state of mind or dam-
ages. The district court entered judgment in favor of
Dr. Suliene and Sergeant Kuhl on March 24, 2008.
  Romanelli simultaneously filed a notice of appeal, a
Rule 59 motion for a new trial, and an alternative
motion for a judgment as a matter of law. We stayed the
appeal pending the district court’s disposition of the
Rule 59 motion. Romanelli presented virtually identical
arguments in his Rule 59 motion as those that are now
before us. The district court denied Romanelli’s Rule 59
motion in all respects on June 17, 2008.
No. 08-1762                                                  9

                        II. A NALYSIS
  Romanelli argues on appeal that the district court
erred in its denial of his motions for court-appointed
counsel, claiming that the outcome would have been
different had the district court granted his motions.
Romanelli also argues that Judge Crocker’s decision to
allow evidence of two felony convictions for impeach-
ment purposes was unfairly prejudicial. We take each
argument in turn.


  A. Court-Appointed Counsel
  There is no constitutional or statutory right to counsel
in federal civil cases. Pruitt, 503 F.3d at 656; see Johnson v.
Doughty, 433 F.3d 1001, 1006 (7th Cir. 2006). Neverthe-
less, the district court has discretion under 28 U.S.C.
§ 1915(e)(1) to request counsel for an indigent litigant.
Pruitt, 503 F.3d at 654 (citing Johnson, 433 F.3d at 1006;
Farmer, 990 F.2d at 323). When a pro se litigant submits a
request for court-appointed counsel, the district court
must first consider whether the indigent plaintiff has
made reasonable attempts to secure counsel on his own,
or conversely, if he has been precluded from doing so.
Id. Next, the district court must evaluate the complexity
of the case and whether the plaintiff appears competent
to litigate it on his own. Id. at 654-55.
  We review the district court’s denial of a litigant’s
request for appointment of counsel for an abuse of discre-
tion. Jackson v. Kotter, 541 F.3d 688, 699-700 (7th Cir. 2008);
Pruitt, 503 F.3d at 658.
10                                               No. 08-1762

   Our review of the district court’s decision is deferential.
Pruitt, 503 F.3d at 658-59. “ ‘A court does not abuse its
discretion unless . . . (1) the record contains no evidence
upon which the court could have rationally based its
decision; (2) the decision is based on an erroneous con-
clusion of law; (3) the decision is based on clearly er-
roneous factual findings; or (4) the decision clearly
appears arbitrary.’ ” Id. at 658 (quoting Musser v. Gentiva
Health Servs., 356 F.3d 751, 755 (7th Cir. 2004) (alteration
in original)). We do not engage in an independent
analysis of the plaintiff’s claims and competency; instead
our task is to determine “whether the district court
applied the correct legal standard and reached a rea-
sonable decision based on facts supported by the rec-
ord.” Id. “We ask not whether the [the judge] was right,
but whether he was reasonable.” Id. (alteraton in original)
(quoting Farmer, 990 F.2d at 322) (quotations omitted).
Although we may determine that the district court
abused its discretion, reversal of a district court’s denial
of counsel is reserved for when the litigant can estab-
lish actual prejudice. Id. at 659.
  We find that the district court did not abuse its discre-
tion in denying Romanelli’s motions for court-appointed
counsel. In response to each motion, the district court
applied the correct legal standard and carefully analyzed
the facts as they existed at the time of the particular
motion.
  With respect to Romanelli’s first motion, the district
court determined that Romanelli had not demonstrated
that he made reasonable efforts to secure his own lawyer
No. 08-1762                                               11

or that he had been prevented from doing so. Regard-
less, the court noted the correct legal standard in the
event Romanelli were to make such a showing: “the
court must consider whether plaintiff is able to
represent himself given the legal difficulty of the case,
and if he is not, whether having a lawyer would make
a difference in the outcome of his lawsuit.” (Appellant
App. at 23.) Because at the time Romanelli made his
motion none of the defendants had filed an answer,
the district court properly concluded that the case was
still in its infancy, thereby making it impossible at
that juncture to make any accurate determination re-
garding Romanelli’s abilities or the outcome of the law-
suit. Therefore, we hold that the district court’s denial of
the first motion without prejudice was reasonable.
  When the district court addressed Romanelli’s sec-
ond motion for the appointment of counsel, it found
that Romanelli had met the threshold burden of showing
an inability to find a lawyer willing to represent him.
The court then considered the complexity of the
case and concluded that the legal issues were “not
overly difficult.” (Id. at 26.) The court opined that “[a]ll
plaintiff needs to show to prevail on his claim is that he
had a serious medical need and that defendants con-
sciously disregarded that need . . . .” (Id. at 26-27.) Based
on its review of the pleadings, the court determined
that Romanelli could competently represent himself.
Because the court found that no exceptional circum-
stances existed that would merit appointment of
counsel, it denied the motion. We agree and conclude
the second denial was reasonable.
12                                                    No. 08-1762

   In considering Romanelli’s third motion for court-
appointed counsel, the district court again considered
the complexity of the case and Romanelli’s ability to
litigate. Romanelli alleged that he had been unable to
depose the defendants and that he needed a lawyer in
order to do so. The district court was unpersuaded:
     The record . . . reveals that plaintiff has compe-
     tently represented himself thus far. All of his
     submissions have been coherent and articulate.
     Plaintiff has successfully defeated defendants’
     motion for summary judgment . . . . He has been
     provided with instructions relating to the
     conduct of trial and is presently taking steps to
     prepare for trial. . . . The governing law of this type
     of claim . . . was explained to plaintiff. . . . Plaintiff
     is uniquely qualified to testify to his understanding
     of the reason he was denied treatment. In sum,
     I can conceive of no reason why plaintiff cannot
     prosecute his claims on his own.
(Id. at 29.) The court also addressed Romanelli’s claim
that he was incapable of representing himself because
he had been prescribed and was taking an anti-depres-
sant medication. It determined that such facts did not
give rise to the “exceptional circumstances” noted in
Farmer, 990 F.2d at 322.
   Like the district court, we see no reason why
Romanelli could not have deposed the defendants or
how his medication adversely affected his ability to
litigate, and we take note of the court’s observation that
such medication might actually have accrued to his
benefit. The district court applied the appropriate legal
No. 08-1762                                               13

standard, and its decision was reasonable in light of
the facts supported by the record.
   Adding further credence to our decision is the fact that
in its order denying Romanelli a new trial, Judge Crocker
addressed a central issue that is in front of us now. Judge
Crocker commented that “[t]he fact that Romanelli ulti-
mately lost at trial . . . will not call into question the
propriety of the court’s decision to deny him counsel. . . .
Having seen and heard Romanelli’s performance at trial,
I have no doubt that he was sufficiently intelligent,
literate, articulate, tenacious and assertive adequately
to represent himself.” (Appellant App. at 12.) As to
whether there was a reasonable likelihood that the out-
come could have been different had an attorney been
appointed for Romanelli, see Pruitt, 503 F.3d at 659, the
court said, “as a neutral observer of the entire trial,
I cannot imagine a realistic scenario in which Romanelli
could have prevailed.” (Appellant App. at 13.)
  We agree. We find that in each instance the district
court applied the correct legal standard to the circum-
stances of the case at the time of each motion. At
no time did Romanelli show that he was incapable of
adequately representing himself. This was not an
overly difficult case. Throughout the pretrial and trial pro-
ceedings, Romanelli repeatedly showed that he under-
stood the facts and legal principles of his case, as demon-
strated by his defeat of the defendants’ motion for sum-
mary judgment. Although the district court provided
detailed instructions on how to secure corroborating
witnesses, Romanelli simply chose not to do so. More-
14                                            No. 08-1762

over, at trial he testified on his own behalf regarding
his unique personal knowledge of his health and the
treatment he allegedly was denied, he cross-examined the
defendants and other jail employees, and he presented
numerous exhibits relevant to his claims. The jury, how-
ever, found that Romanelli was not credible, and that
he lacked sufficient corroborating evidence of his claims
of serious medical conditions.
  Romanelli further argues on appeal that an attorney
was necessary in order for him to secure expert medical
testimony to support his claims. However, because the
defendants conceded that Romanelli had Crohn’s dis-
ease, the only question remaining was whether he was
symptomatic of the condition. This was a credibility
question. The jury chose to believe Dr. Suliene’s and
Sergeant Kuhl’s testimony that they were responsive
to Romanelli’s complaints, that Romanelli appeared
healthy and had actually gained weight, that Romanelli
refused to purchase a blood test or pain medication,
and that Romanelli declined to contact his health care
provider for medication. Although it is conceivable that
an attorney could have helped Romanelli in some ways,
“just because counsel might have added opportunities
to improve the presentation of [the plaintiff’s] case does
not mean that the case itself was so overly complex
that counsel was required. . . . [S]peculating about how
counsel might have done a better job prosecuting the
case is neither necessary nor appropriate.” Jackson, 541
F.3d at 701 (internal quotation marks omitted). Because
this was a relatively straightforward case, and there is
no indication of prejudice, we find that the district
court’s decision to not request counsel was reasonable.
No. 08-1762                                                15

   Romanelli failed to carry his burden to demonstrate
on appeal that the district court misapplied the correct
legal standard or that its decision was unreasonable.
Therefore, we find that the district court did not abuse
its discretion in denying Romanelli’s motions.


  B. Prior Convictions
  Romanelli also argues that the district court should
have excluded the impeachment evidence of his sexual
assault and bail jumping convictions. Romanelli con-
tends that his sexual assault conviction in particular was
so highly prejudicial that its admission overly influ-
enced the outcome of the trial on the merits. As a result,
Romanelli argues that he is entitled to a new trial.
  We review evidentiary rulings for abuse of discretion.
United States v. Thomas, 453 F.3d 838, 845 (7th Cir. 2006). In
this context, Romanelli faces an uphill battle because
“the district court enjoys broad discretion.” Kunz
v. DeFelice, 538 F.3d 667, 675 (7th Cir. 2008); Wilson v.
Groaning, 25 F.3d 581, 587 (7th Cir. 1994) (“[T]he trial
court’s balancing of probative value and unfair preju-
dice is highly discretionary and will be accorded great
deference.”). We will reverse “only if an erroneous ruling
has a substantial influence over the jury.” United States
v. Smith, 230 F.3d 300, 307 (7th Cir. 2000).
  Under Federal Rule of Evidence 609(a)(1), evidence of
prior felony convictions is admissible in a civil case
to impeach the credibility of the plaintiff, subject to
Rule 403. Under Rule 403, the district court must balance
16                                              No. 08-1762

the probative value of the evidence against the risk of
unfair prejudice to the plaintiff. Even though evidence
may be relevant, it may still be excluded if its proba-
tive value is substantially outweighed by the danger
of unfair prejudice. Id.
   Here, at the time of the court’s rulings on the evidence,
the jury was already aware that the lawsuit was a pris-
oner’s civil rights case. Furthermore, Romanelli con-
firmed his criminal history in his opening argument.
With this in mind, the district court exercised its discre-
tion to admit the evidence of his felony convictions
for sexual assault and bail jumping, and his twenty-
two misdemeanor convictions for issuing worthless
checks, while excluding evidence of his convictions for
resisting/obstructing an officer and failing to report as
a sex offender. Before the defendants ever questioned
Romanelli regarding his prior convictions, Romanelli
chose to describe in detail his version of the events under-
lying each conviction. Almost all the facts relating to
the sexual assault conviction that Romanelli contends
were highly prejudicial were brought into the record
by Romanelli himself. Despite having opened the door
to questions further highlighting these convictions, the
defendants limited their cross-examination to two non-
sensational, factual questions that merely confirmed
his criminal record. Finally, the district court provided
post-trial limiting instructions detailing how the jury
should consider that evidence.
   We conclude that the district court was well within
its discretion in admitting evidence of Romanelli’s prior
No. 08-1762                                           17

convictions. We note, however, that even if there had
been error as a result of the admission of Romanelli’s
conviction for sexual assault, such error would have
been harmless. The outcome in this case turned on
Romanelli’s utter lack of personal credibility and the
paucity of corroborating evidence to support his
claims—not on what the jury heard with respect to
his prior convictions. We find that the district court
did not abuse its discretion.


                  III. C ONCLUSION
  For the foregoing reasons, we A FFIRM      the district
court’s denial of Romanelli’s motions         for court-
appointed counsel and the district court’s   decision to
allow impeachment evidence in the form of    Romanelli’s
prior felony convictions.




                        8-11-10